—In a proceeding to invalidate a petition designating Muhammad A. Miah and Ruby K. Muhammad respectively as candidates in a primary election to be held on September 12, 1995, for the Republican Party positions of Male and Female Member of the Republican State Committee for the 35th Assembly District, the appeal is from a judgment of the Supreme Court, Queens County (Golar, J.), dated August 18, 1995, which denied the petition and dismissed the proceeding.
*773Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Golar at the Supreme Court. Sullivan, J. P., Rosenblatt, Miller and Altman, JJ., concur.